Citation Nr: 0919144	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  01-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for lichen simplex 
chronicus, evaluated as 30 percent disabling prior to August 
30, 2002, and 60 percent disabling on and after that date.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left hand scar.

3.  Entitlement to service connection for residuals of an 
upper back injury.

4.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to May 
2000.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection and an initial 10 percent 
rating for lichen simplex chronicus; granted entitlement to 
service connection and an initial noncompensable disability 
rating for a left hand scar; and, denied entitlement to 
service connection for headaches, bilateral hearing loss 
disability, and residuals of an upper back injury.  

In March 2002, the Board denied entitlement to higher initial 
ratings for lichen simplex chronicus, and left hand scar, and 
undertook additional development on the service connection 
claims.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 38 
C.F.R. § 19.9(a)(2) (2008); VAOPGCPREC 1-2003.  In December 
2002, the United States Court of Appeals for Veterans Claims 
(Court) vacated the March 2002 Board decision, which had 
denied the two increased ratings claims, and remanded the 
appeal of the increased ratings issues to the Board for 
readjudication.  Thereafter, in a September 2003 decision, 
the Board granted entitlement to service connection for 
headaches (see Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997)), and remanded the increased rating claims, and 
service connection claims.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In February 2006, the Board denied entitlement to 
higher schedular ratings for lichen simplex chronicus, and 
denied entitlement to service connection for bilateral 
hearing loss disability.  The Board remanded the issues of 
entitlement to a higher rating for left hand scar; 
entitlement to an increased rating for lichen simplex 
chronicus on an extraschedular basis; and, entitlement to 
service connection for residuals of an upper back injury.  
The Veteran filed a timely appeal to the Court.  By Order 
dated in January 2008, the Court remanded the issues of 
entitlement to a higher schedular ratings for lichen simplex 
chronicus, and entitlement to service connection for 
bilateral hearing loss disability, consistent with the 
January 2008 Joint Motion for Remand.

The issues of entitlement to an increased rating for lichen 
simplex chronicus on an extra-schedular basis, entitlement to 
service connection for residuals of an upper back injury, and 
entitlement to service connection for bilateral hearing loss 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  For the period prior to August 30, 2002, the Veteran's 
service-connected lichen simplex chronicus was manifested by 
a chronic, intermittent, leathery rash on the neck, back, 
shoulders, and elbows; the disability was not productive of 
constant itching, extensive lesions, disfigurement, nervous 
or systemic manifestations.

2.  For the period beginning August 30, 2002, the Veteran's 
service-connected lichen simplex chronicus has been 
manifested by papular lesions over 12 percent of the 
Veteran's body and intermittent treatment with 
corticosteroids; the disability has not been manifested by 
systemic manifestations such as fever, weight loss, and 
hypoproteinemia.

3.  The Veteran's left (minor) hand scar is superficial, 
painful on examination, but is not deep and does not cause 
limited motion.

4.  The Veteran has extensor tendinitis of the left wrist due 
to scar tissue, which causes pain and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for the period prior to August 30, 2002, for the 
Veteran's service-connected lichen simplex chronicus are not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes (DC) 7806, 7813 (2001).

2.  The criteria for entitlement to a rating in excess of 60 
percent for the period beginning August 30, 2002, for the 
Veteran's service-connected lichen simplex chronicus is not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2001); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813, 7822 
(2008).

3.  The criteria for entitlement to a rating in excess of 10 
percent for left hand scar have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7804, 7805 (2002); 38 C.F.R. §§ 4.114, 4.118, Diagnostic 
Codes 7801, 7803, 7804, 7805 (2008).

4.  The criteria for entitlement to a separate rating of 10 
percent (but no higher) for tenosynovitis/limitation of 
motion of the left wrist due to scar tissue, from May 17, 
2000, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5024-5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Veteran's claim 
was adjudicated prior to enactment of the VCAA.  The 
Veteran's appeal stems from a November 2000 rating decision, 
which granted service connection and assigned disability 
ratings.  The Board acknowledges a recent decision from the 
Court that provided additional guidance on the content of the 
notice that is required under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, in 
February 2004 and July 2004 VCAA letters were issued to the 
Veteran with regard to both issues, and in March 2006, a VCAA 
letter was issued to the Veteran with regard to a higher 
rating for his left hand scar.  Collectively, the VCAA 
letters notified the Veteran of what information and evidence 
is needed to substantiate his claims for higher ratings, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  

For the above reasons, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  The notices provided to the Veteran were issued 
subsequent to a Court Remand, and these matters have been 
remanded for to ensure compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim for higher ratings, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are post-
service private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's increased rating claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Collectively, the examination reports obtained are thorough 
and contain sufficient information to decide the increased 
rating issues on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that a further examination 
is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues of entitlement to higher schedular ratings for lichen 
simplex chronicus, and left hand scar.

Increased rating claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

As will be discussed in detail below, effective August 30, 
2002, VA amended the rating criteria for evaluating 
disabilities of the skin pursuant to 38 C.F.R. § 4.118.  

The Board notes that the VA General Counsel has held that 
pursuant to Supreme Court and Federal Circuit precedent, when 
a new regulation is issued while a claim is pending before 
VA, VA must first determine whether the regulation identifies 
the types of claims to which it applies.  If the regulation 
is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (November 19, 2003).

In any event, the Board notes that the retroactive reach of 
the amended regulations under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  See DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Effective October 23, 2008, VA amended a portion of the 
rating criteria pertaining to the skin pertaining to the 
evaluation of scars.  Specifically, these amendments concern 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 for all 
applications for benefits received by VA on and after October 
23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  
However, because the Veteran's claim was pending before 
October, 28, 2008, his claim will only be evaluated under the 
rating criteria in effect prior to and made effective from 
August 30, 2002.  

Higher rating for lichen simplex chronicus

Historically, the Board notes that the Veteran was seen with 
complaints of a skin rash on his back and neck during his 
period of service from March 1988 to May 2000.  Following 
discharge, the Veteran underwent VA examinations in October 
2000.  The examiners noted the presence of a chronic, 
intermittent, leathery skin condition on the Veteran's neck, 
back and shoulders.  The diagnosis was lichen simplex 
chronicus (neurodermatitis).

A November 2000 rating decision granted service connection 
and an initial 10 percent rating for lichen simplex 
chronicus.  Thereafter, the Veteran appealed the rating 
assigned.

A July 2001 private examiner noted the Veteran's complaints 
of planus like lesions on the elbows and papules along the 
collar line, and on observation the examiner noted papules on 
both arms, complaints of planus on both elbows, and papules 
along the collar line.  The examiner diagnosed lichen planus.  
In addition, crusting on the Veteran's feet was noted and 
attributed to a separate skin disability, onychomycosis.

The Veteran confirmed at the December 2001 travel Board 
hearing that it was primarily his back that burned and 
discolored through three layers of shirts whenever his job as 
a prison guard required him to work out in the sun.  He 
testified that using prescription Cortisone cream did not 
stop the burning sensation on his back whenever he had to 
work in the sun.  As a result, he traded schedules with other 
prison guards or took sick leave in order to avoid working 
out in the sun.

In a March 2003 treatment record, Dr. McCarty noted that the 
Veteran was seen with complaints of an itchy eruption on his 
back, neck and legs.  Examination revealed generalized severe 
xerosis, with an eruption of small lichenoid papules over the 
back, neck and legs.  Cream was prescribed.

An April 2003 pathology report notes that biopsy of the neck 
revealed no evidence of lichen planus.  Instead, the 
diagnosis was subacute spongiotic dermatitis.

In an October 2003 statement, Dr. McCarty noted that in 2000, 
the Veteran's skin rash was confined to his upper back and 
neck (5 percent of his body).  Since that time, his skin rash 
had worsened to involve 65 percent of the body.  An October 
2003 treatment record notes that the Veteran's spongiotic 
dermatitis had gotten much worse, and covered his back, arms 
and legs.  Kenalog was prescribed.

A March 2004 VA examination report notes the Veteran's 
complaints of daily itching on the left side of his neck.  
The Veteran reported that his job involved both supervising 
inmates in a hot kitchen and working outside in the sun.  He 
indicated that the heat caused a burning sensation as well as 
intermittent weeping, crusting and scaling, primarily on his 
neck.  Upon examination, the examiner noted that there was no 
exfoliation, exudation, crusting, or itching over extensive 
areas.  The examiner noted, however, that the Veteran 
reported that these symptoms were more likely to occur in the 
heat.  The examiner also noted that there was no marked 
disfigurement and no systemic manifestations.  No ulcerations 
were found and the Veteran described very little ulceration, 
if any, in the past.  The examiner noted that the Veteran had 
nervous manifestations in the form of emotional distress.  
Regarding systemic treatment, the Veteran indicated that he 
took steroids in 2003, but these did not help. He denied 
taking any steroids in the past 12 months.  The examiner 
stated that the Veteran's service-connected skin disability 
did not involve extensive lesions.  Specifically, 12 percent 
of the Veteran's body was affected by his service-connected 
skin disorder, including the major portion of the left side 
of the neck, none of the right side of the neck, the legs 
(between the knees and ankles), the head, face, forearms and 
hands.  The diagnosis was lichen simplex chronicus, papular 
form.  The examiner opined that the 2003 biopsy, in his mind, 
did not rule out a diagnosis of lichen simplex chronicus (a 
neurodermatitis) as the biopsy sample was small.

In August 2004, the Veteran returned to Dr. McCarty with 
complaints of spongiotic dermatitis after experiencing no 
symptoms for 10 months.  Kenalog was prescribed.

By rating decision dated in July 2005, the RO granted 
increased evaluations of 30 percent, effective May 17, 2000, 
and 60 percent, effective, August 30, 2002, for the Veteran's 
lichen simplex chronicus.  Thereafter, the Veteran continued 
his appeal.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20.  The RO 
originally assigned a rating for the Veteran's service-
connected lichen simplex dermatitis under the analogous 
criteria for dermatophytosis.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7813.

As noted, the rating criteria for evaluating disabilities of 
the skin were revised, effective August 30, 2002.  Under the 
criteria in effect prior to August 30, 2002, dermatophytosis 
was to be rated as eczema in accordance with 38 C.F.R. Part 
4, Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (2001).  
Under Diagnostic Code 7806, eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warranted a noncompensable rating; eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area warrants a 10 percent evaluation; 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement warrants a 30 percent evaluation; and 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or which is 
exceptionally repugnant warrants a 50 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).

Under the criteria that became effective August 30, 2002, 
papulosquamous disorders with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, and; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period warrant a 60 percent 
rating.  With 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period a 30 percent 
evaluation will be assigned.  With at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immuno-suppressive drugs required for a total duration 
of less than six weeks during the past 12-month period a 10 
percent rating will be assigned.  With less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period a zero percent rating will be 
assigned.  38 C.F.R. § 4.118, Diagnostic Code 7822 (2008).

The revised version of Diagnostic Code 7813 provides that 
dermatophytosis (ringworm:  of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2008).

While acknowledging the criteria and amendments pertaining to 
Diagnostic Codes 7800-7805, the Board notes that the 
Veteran's service-connected skin disability has not been 
manifested by any scarring or disfigurement whatsoever; 
dermatitis is the predominant disability.  Therefore, Codes 
7800, 7801, 7802, 7803, 7804 and 7805 are not for application 
with regard to this issue.

Under the revised version of Diagnostic Code 7806, dermatitis 
or eczema warrants a 60 percent evaluation if it covers more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas are affected, or if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; of 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

Additionally, under Diagnostic 7817, exfoliative dermatitis 
(erythroderma) involving any extent of the skin and no more 
than topical therapy required during the past 12-month period 
warrants a zero percent disability rating.  Any extent of 
involvement of the skin and systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of less than 6 weeks 
during the past 12-month period warrants a 10 percent 
disability rating.  A 30 percent evaluation is assigned for 
exfoliative dermatitis with any extent of involvement of the 
skin and requiring systemic therapy such as therapeutic doses 
of corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy for a total duration of 
6 weeks or more, but not constantly, during the past 12-month 
period.  For a 60 percent evaluation, generalized involvement 
of the skin, without systemic manifestations, must be present 
and constant or near-constant systemic therapy during the 
past 12-month period required.  For a 100 percent evaluation, 
generalized involvement of the skin and systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia) must be present, plus constant or near-
constant systemic therapy required during the past 12-month 
period required.  38 C.F.R. § 4.118, Diagnostic Code 7817 
(2008).

For the period prior to August 30, 2002, the Veteran's 
service-connected skin disability is rated as 30 percent 
disabling.  With respect to the former version of Diagnostic 
Code 7806, the evidence shows no nervous or systemic 
manifestations of the disability prior to August 30, 2002.  
There is no evidence that the disability was productive of 
ulceration.  Extensive lesions were not found; in fact, the 
disability was generally confined to the Veteran's neck, back 
and shoulders, although the Board acknowledges that a July 
2001 private medical record reflects papules on the arms and 
complaints of planus lesions on the elbows.  There was no 
evidence of constant exudation or constant itching; an 
October 2000 VA examination report described the disability 
as chronic but intermittent.  Significantly, there was no 
documentation of extensive exfoliation or crusting or 
exceptional repugnance from the disorder.  The July 2001 
private medical record reflects crusting; however, such 
objective observation was related to his feet and diagnosed 
onychomycosis.  The evidence of record also does not reflect 
marked disfigurement.  In sum, the evidence does not more 
nearly approximate the criteria for an increased rating under 
the former rating criteria for the period prior to August 30, 
2002.

As previously noted, the retroactive reach of the revised 
skin disorders regulations under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change, or August 
30, 2002.  Therefore, an increased rating is not warranted 
under the revised regulations for the period prior to August 
30, 2002.

For the period beginning August 30, 2002, the Veteran's skin 
disability is rated as 60 percent disabling.  With respect to 
the former version of Diagnostic Code 7806, the maximum 
rating available under this Code is 50 percent; therefore, an 
increased rating is not available under that version of 
Diagnostic Code 7806.

The Board has considered other diagnostic codes for possible 
application.  Although the former version of Diagnostic Code 
7811 provides for a 100 percent evaluation for active 
tuberculosis luposa, the Veteran's service-connected skin 
disability has not been diagnosed as tuberculosis luposa; 
therefore, Diagnostic Code 7811 is not for application in 
this case.  Therefore, an increased rating is not warranted 
under the former regulations for the period beginning August 
30, 2002.

With respect to the revised rating criteria, the maximum 
rating available under Diagnostic Code 7822 is 60 percent; 
therefore, an increased schedular rating is not available 
under this Code.

Turning to Diagnostic Code 7817, the Board notes that the 
evidence of record since August 30, 2002, is negative for any 
systemic manifestations (such as fever, weight loss, and 
hypoproteinemia) related to the Veteran's service-connected 
skin disability.  The March 2004 VA examiner specifically 
stated that there were no systemic manifestations related to 
the Veteran's skin disability.  Thus, an evaluation in excess 
of 60 percent for the period beginning August 30, 2002, is 
not warranted under Diagnostic Code 7817.

Accordingly, because the preponderance of the evidence is 
against the claim for a higher initial rating for lichen 
simplex chronicus on a schedular basis, the benefit-of-the- 
doubt doctrine does not apply, and the claim must be denied.  
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher rating for left hand scar

A December 1999 examination report conducted for separation 
purposes reflects a February 2000 addendum notation of a 3 
inch scar on the left hand; however, service treatment 
records do not reflect any treatment for any hand injury.

In October 2000, the Veteran underwent a VA examination.  The 
examiner observed a one and a half inch scar on the dorsum of 
the left hand just proximal to the thumb.  He had good motion 
of the hand.  He complained of pain in the palmar surface of 
the thumb, but he had good motion and good strength in the 
left hand.  The one and a half inch scar was well healed.  

A February 2001 private medical record reflects complaints of 
left hand and wrist pain for two months that started when 
weight lifting and had not improved.  The assessment was left 
de Quervaines tenosynovitis.  

A December 2001 private medical record reflects that the 
Veteran continued with significant pain at the site of a 
previous stab wound left hand, dorsal aspect.  An x-ray of 
the left hand was negative, and neuralgia was being 
considered.  A nerve conduction study and orthopedic 
examination had been ordered.

A December 2002 private treatment record reflects the 
Veteran's complaints of wrist pain from an injury four years 
prior when he got it caught.  He reported a lot of pain over 
the old scar and deep when he moves his index finger.  On 
examination, he had good motion.  There was an old healed 
scar about the dorsum of the hand.  He had pain with 
dorsiflexion of the index finger and pain over the old scar 
that goes over the extensor indices.  He was neurovascularly 
intact.  Radiographs were essentially unremarkable.  The 
impression was probable extensor tendinitis due to scar 
tissue from injury.  A January 2002 nerve conduction study 
conducted to rule out for possible neuropathy reflects a 
normal study.  A March 2002 private medical record reflects 
the diagnosis of extensor tendinitis due to scar tissue left 
wrist and that the Veteran would forego surgical correction.  

In March 2004, the Veteran underwent a VA examination.  He 
reported that he was a cook during service and in 1996 in the 
kitchen there was a large dust storm that came in with high 
winds and blew a knife off the wall, falling down and 
puncturing the dorsal surface of the left wrist and cutting 
his left wrist.  A medic cleaned his wound twice a day for 
nine days.  It healed within one and a half months.  He 
reported pains in the left wrist radiating up to his left 
index finger, especially with activity.  He reported that 
underneath the current scar on the dorsal surface of the left 
wrist is sore and stiff most of the time and has been this 
way since the accident.  If he uses the left index finger, 
the finger stiffens up and shakes.  Occasionally the scar 
swells.  He uses a wrist and forearm splint everyday for the 
last three years, which helps.  He is a correctional officer, 
is right handed and uses his radio to call people and 
occasionally it is difficult to pull his radio out of his 
left hip waist area with his left hand, and when he grips it 
he develops pain in his left index finger.  It is difficult 
to use his keys and radio because he has to open and unlock 
doors all days long.  He also reported numbness from the scar 
which radiates down his left index finger.  He notices 
numbness approximately four to five times a week and it lasts 
for about two or three hours, relieved with massage.  The 
examiner observed that the scar is in the dorsal surface of 
the left wrist, which is approximately two and a half inches 
long and in the midline of the left wrist.  It is a vertical 
scar and wider at the proximal part of that scar and gets 
very, very thin at the distal end.  It is slightly tender 
over the entire scar; no deformities of the scar were 
present.  There was no poor nourishment, repeated ulceration, 
underlying soft tissue damage or frequent loss of skin cover 
over the scar.  There was some palpable tenderness over the 
scar into the first metacarpal area with range of motion.  
There was no significant weakness, fatigue, or incoordination 
of that finger or the left wrist.  The examiner could not 
create any "shaking" of that finger.  The examiner 
diagnosed status post puncture wound and laceration to the 
dorsal surface of the left wrist with chronic pain and 
tenderness over the scar into the left index finger, 
primarily with overactivity with using the left hand, opening 
and closing doors at the prison he works at and with gripping 
his radio with his left hand.  An x-ray examination of the 
left wrist was normal.

In September 2007, the Veteran underwent another VA 
examination.  The Veteran reported that he injured his left 
hand in 1994, when a cooking knife went into the dorsum of 
his hand over the second metacarpal.  He did not receive 
stitches, was only treated by a medic.  At the time of the 
examination there was no pain, but it will increase in pain 
to an 8 on a 10 point scale when performing some exercises, 
and he also reported numbness in the second and third fingers 
on the dorsum.  There is one small spot of numbness in the 
first web space palmarly.  He reported that it only affects 
his job and the fact that he has to put all of his things on 
his belt such as radio, gun, stick on the right side instead 
of the left as per protocol at the prison.  It does not 
affect his activities of daily living too much.  Repetitive 
motion of the fingers, hand and wrist do not cause any 
further pain or limitation of range of motion.  On 
neurological examination, the right side had 5/5 flexors, 
extensors, and grip, while on the left side there was 4/5 
wrist flexion and extension and grip secondary to pain from 
his scar but it did not appear to be neurological weakness.  
On physical examination, he had a scar measuring 6.5 
centimeters on the dorsal aspect of his hand overlying 
approximately over the second metacarpal.  He had no 
tenderness about the scar.  He had some numbness to light 
touch over the second and third fingers of the dorsum.  He 
had one area of numbness on the palmar aspect in the webspace 
of the first web.  He had full opposition; he could touch all 
4 fingers to his thumb and proximal transverse crease.  There 
was no gap present.  His metacarpal phalangeal (MCP) joint 
was 0 degrees to 90 degrees in all digits.  His proximal 
interphalangeal (PIP) motion for the index, ring, middle, and 
long finger was 0 degrees to 100 degrees; and his distal 
interphalangeal (DIP) motion was 0 to 70 degrees in all DIP 
joints of the fingers.  With regard to his thumb, he had 0 to 
90 degrees of flexion at the MP joint, and 0 to 90 degrees at 
the IP joint.  He had some weakness of his wrist flexors and 
his extensors and his grip, which he reported was due to 
pain.  The examiner did not see any limitation of motion due 
to his scar, and there was no evidence of poor nourishment or 
any ulceration.  The scar appeared to be well healed.  An x-
ray of the left hand was normal.  The assessment was scar 
left hand with residual numbness.  

The Veteran's scar, left hand, is rated 10 percent disabling 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The old 
criteria under Diagnostic Code 7804 assigns a 10 percent 
rating for scars, superficial, tender and painful on 
objective demonstration.  It is noted that a 10 percent 
rating will not be assigned, when the requirements are met, 
even though the location may be on tip of finger or toe, and 
the rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  
The new criteria for Diagnostic Code 7804 provides that a 10 
percent rating will be assigned for scars, superficial, 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).

The Veteran is currently in receipt of the highest rating 
assignable under the old and current rating criteria for 
superficial scars, painful on examination.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001, 2008).  

The Board has considered alternative skin criteria; however, 
there is no alternative diagnostic criteria that would 
warrant a disability rating in excess of 10 percent.  

Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2001).  The new criteria for Diagnostic Code 7803 
provides that a 10 percent rating is warranted for scars, 
superficial, unstable.  It is noted that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2008).  The medical evidence 
of record does not reflect that the scar is poorly nourished 
with repeated ulceration, nor does it reflect an unstable 
scar with frequent loss of covering of skin over the scar.  
In any event, the highest rating assignable is 10 percent 
which is already in effect.  

The Board has given consideration to Diagnostic Code 7801.  
Under the old criteria, such diagnostic code referred to 
scars from burns.  Under the new criteria for Diagnostic Code 
7801, scars, other than head, face, or neck that are deep or 
that cause limitation of motion warrants a 10 percent 
evaluation for an area or areas that exceed 6 square inches 
(39 sq. cm.); a 20 percent evaluation for area or areas 
exceeding 12 square inches (77 sq. cm); a 30 percent 
evaluation for an area or areas exceeding 72 square inches 
(465 sq. cm.); and a 40 percent evaluation for an area or 
areas exceeding 144 square inches (929 sq. cm.).  However, 
the objective medical evidence does not reflect that the 
Veteran's scar is deep or exceeds 12 square inches.  Thus a 
higher rating is not warranted under such diagnostic code.

Under both the old and new criteria, Diagnostic Code 7805 
provides that a scar may be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001, 2008).  As detailed in the September 2007 VA 
examination report, the objective medical findings do not 
reflect any limitation of motion of the scar or the hand or 
fingers.  

The Board, however, has considered other possible diagnostic 
criteria that potentially apply to the service-connected hand 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Specifically, there is December 2002 diagnosis of 
extensor tendinitis of the wrist and the September 2007 
objective findings of weakness of the wrist flexors and his 
extensors and his grip due to pain.  Likewise, a December 
2002 private treatment record reflected pain with 
dorsiflexion of the index finger and pain over the old scar 
that goes over the extensor indices. The etiology in the 
private records was that the tendinitis was due to scar 
tissue.  The September 2007 VA examination did not contradict 
this conclusion.  Giving the Veteran the benefit of all 
reasonable doubt, the Board considers the 
tendinitis/tenosynovitis to be part and parcel of the 
service-connected left hand scarring disability.   

Initially, the Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

Tendinitis is rated under DC 5024, which provides that 
tenosynovitis shall be rated based on limitation of motion of 
the affected part, as degenerative arthritis under 38 C.F.R. 
§ 4.71a, DC 5003.   38 C.F.R. § 4.71a, DC 5024 (2008).  
Degenerative arthritis, including osteoarthritis, established 
by X-ray findings is rated according to limitation of motion 
for the joint or joints involved.  Where limitation of motion 
is noncompensable, an evaluation of 10 percent is assigned 
for each major joint or group of minor joints affected by 
limitation of motion to be combined not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is X-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
DC 5003 (2008).  The 20 percent and 10 percent ratings based 
on X-ray findings, as stated above, will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 
5003, Note (1).  The wrist is considered a major joint.  
38 C.F.R. § 4.45(f)(2008).  

In consideration of his wrist symptomatology/limitation of 
motion, the Board has considered the rating criteria 
pertaining to the wrist, specifically 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  A maximum rating of 10 percent is 
warranted for limitation of motion of the minor extremity, 
specifically dorsiflexion less than 15 degrees or palmar 
flexion limited in line with forearm.  In consideration of 
the objective findings of weakness of the wrist flexors and 
the opinion from his private physician that his extensor 
tendinitis left wrist is as a result of scar tissue, the 
Board has determined that such symptomatology constitutes 
separate and distinct manifestations from the service-
connected scar.  While the veteran's wrist symptomatology 
does not appear to specifically meet the criteria under 
Diagnostic Code 5215, in light of the objective 
symptomatology documented in the private medical records and 
VA examination report, the Board finds that the Veteran is 
entitled to a separate 10 percent disability rating for 
limitation of motion and pain of the wrist, effective May 17, 
2000 (the date following separation from service).  

There is no alternative diagnostic code which could provide a 
disability rating in excess of 10 percent for the wrist.  The 
Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing 
the impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  These factors have been taken 
into consideration in awarding the separate 10 percent 
disability rating.  However, there is no evidence of 
ankylosis so as to warrant a schedular rating in excess of 10 
percent.  38 C.F.R. § 4.71a, DC 5214 (2008).  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's left hand scar or wrist disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In this regard, the Board acknowledges that 
the Veteran experiences pain and discomfort at work when he 
has to grasp items, and also acknowledges that he has had to 
adjust his items on his belt to the opposite (major) side to 
compensate for his left hand scar pain and discomfort in his 
wrist.  But there has been no showing by the Veteran that his 
service-connected left hand scar or wrist has resulted in 
marked interference with employment.  The Veteran has not 
reported missing any time from work due to his left hand scar 
or wrist disability.  VA's General Counsel has noted "mere 
assertions or evidence that a disability interferes with 
employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the Veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  Such is not shown in 
this case.  Consequently, under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board finds that the impairment resulting 
from the Veteran's left hand scar and wrist disability is 
appropriately compensated by the assigned schedular ratings.

In summary, for the reasons and bases expressed above, the 
Board finds that a disability rating in excess of 10 percent 
left hand scar is not warranted, and a separate 10 percent 
disability rating, but no higher, is warranted for left wrist 
disability, during the entire pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

ORDER

Entitlement to a 10 percent disability rating (but no higher) 
for tendinitis, limitation of motion of the left wrist, is 
granted, effective May 17, 2000, subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to a higher initial schedular rating for lichen 
simplex chronicus, evaluated as 30 percent disabling prior to 
August 30, 2002, and 60 percent disabling on and after that 
date, is denied.

Entitlement to a higher initial rating in excess of 10 
percent for left hand scar is denied.



REMAND

Lichen simplex chronicus

In the February 2006 Board Remand, it was noted that in a 
December 2005 submission, the Veteran's representative had 
raised the issue of entitlement to an increased rating for 
lichen simplex chronicus on an extra-schedular basis.  
Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the scheduler evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  

On Remand, the RO was instructed to provide the Veteran with 
necessary VCAA notice pertaining to his claim for extra-
schedular consideration.  In March 2006, the Appeals 
Management Center (AMC) issued VCAA notice which contained 
notice of the evidence and information necessary to 
substantiate his claim for extra-schedular consideration.  On 
January 24, 2007, the AMC date-stamped receipt of a 
submission from the Veteran pertaining to daily work 
assignments and lost time of work from September 2005 through 
January 2007.  Such submission is also date-stamped as 
received by the Waco RO in July 2007.  In December 2007, the 
AMC issued a supplemental statement of the case (SSOC) 
denying an increased rating for lichen simplex chronicus on 
an extra-schedular basis and specifically stated that the 
Veteran had not responded to the March 2006 VCAA notice.  
Thus, the AMC failed to acknowledge or consider the January 
2007 submission from the Veteran.  Thereafter, in January 
2008, the Board received additional evidence from the Veteran 
pertaining to lost time from work from January through 
September 2007.  

Pursuant to 38 C.F.R. § 20.1304(a) and Chairman's Memorandum 
01-05-09, when additional pertinent evidence is timely 
received by the Board, a waiver solicitation letter will be 
issued to the Veteran.  The Board, however, finds that in 
lieu of a waiver solicitation letter, a remand is necessary 
for AOJ review of the additional evidence.  Before a finding 
may be made that entitlement to submission of the Veteran's 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for extraschedular 
consideration is warranted, there must be a showing of marked 
interference with employment.  In light of the Veteran's 
submission of evidence specifically pertaining to a request 
for records reflecting lost time from work, the Board finds 
that further development action and AOJ review of the 
additional evidence is necessary prior to review by the 
Board.  Thus, a remand is necessary for RO review of the 
evidence.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Upper back disability

With regard to the Veteran's claim of service connection for 
residuals of an upper back injury, the Board notes that such 
issue was remanded in February 2006 to afford the Veteran a 
VA examination.  Thereafter, a March 2006 VCAA letter was 
issued by the AMC to the Veteran with regard to his claim.  
In August 2007, the Veteran submitted evidence to the Waco RO 
pertaining to his claimed upper back disability to include a 
private medical record, physical therapy records, lay 
statements, and a VA Form 21-4142, Authorization and Release, 
pertaining to Beaufort Memorial Hospital.  The Veteran 
reportedly sought treatment at such hospital following an 
April 1993 in-service motor vehicle accident in which he 
claims he injured his upper back.  Such submission was date-
stamped as received by the Board in January 2008.  It is 
clear that the AMC did not consider any such evidence in 
readjudicating the Veteran's claim in the December 2007 SSOC, 
nor were such records requested.  Thus, a remand is necessary 
for RO review of the evidence, and to request the records 
from Beaufort Memorial Hospital.  

With regard to the VA examination conducted in September 
2007, the examiner diagnosed mild spondylosis thoracolumbar 
spine without radiculopathy and opined that he could not say 
with any degree of medical certainty whether or not an in-
service motor vehicle accident was the cause of his back 
pain.  The examiner, however, did not provide an explanation 
or discussion of why an opinion was not possible.  In light 
of the pending request for additional medical records 
pertaining to an in-service incident, the Board finds that 
the Veteran should be afforded a new VA examination to assess 
the nature and etiology of his claimed upper back disability.  

Bilateral hearing loss disability

The Veteran has variously reported that he was exposed to 
artillery noise between three and six years during service.  
A May 1996 Report of Medical History reflects the Veteran's 
complaint of decreased hearing in the right ear.  In light of 
the Veteran's complaints of exposure to noise in service, and 
a post-service diagnosis of mild to moderate sensorineural 
hearing loss, the Veteran should be afforded a VA examination 
to assess the nature and etiology of his claimed bilateral 
hearing loss disability.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished with 
appropriate notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After securing the necessary 
releases, the Veteran's treatment records 
should be obtained from Beaufort Memorial 
Hospital dated in April 1993.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

3.  Schedule the Veteran for a VA 
examination to assess the nature and 
etiology of the Veteran's claimed 
residuals of upper back disability.  It 
is imperative that the claims file be 
made available to the examiner in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file, to include all of the service 
treatment records, post-service medical 
records, and any new medical evidence 
from Beaufort Medical Center, and 
examining the Veteran, the examiner 
should opine as to the following:

(a) Clearly list all current disabilities 
of the upper back;

(b) Is it is at least as likely as not (a 
50% or higher degree of probability) that 
any current upper back disability is due 
to service or any incident therein, to 
include the April 1993 or August 1999 
motor vehicle accidents.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should discuss why an 
opinion is not possible.  

4.  The Veteran should be scheduled for a 
VA audiometric examination to ascertain 
whether he currently suffers from 
bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385.  If so, the 
examiner should offer an opinion as to 
whether such hearing loss is causally 
related to service.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  If the 
examiner is unable to offer an opinion 
without resorting to speculation, then 
the examiner should discuss why an 
opinion is not possible.

5.  The RO/AMC should consider the 
January 2007 and January 2008 evidence, 
undertake any other appropriate 
development deemed necessary as to an 
extraschedular rating, and then review 
the expanded record and determine if 
there has been a showing of marked 
interference with employment.  If so, the 
Veteran's claim for an extra-schedular 
rating for lichen complex should be 
submitted to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for extraschedular 
consideration.

6.  Readjudicate the expanded record and 
determine if any of the benefits sought 
on appeal are warranted.  The Veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


